EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Bumrae Cho on 07/15/2021.

The application has been amended as follows: 
Amend Claim 10:
A method of manufacturing the artificial leather of Claim 1, comprising: 
a first step of conveying release paper wound on a winding roll in one direction; 
a second step of applying a gel-phase resin mixture to a predetermined thickness to an upper portion of the conveyed release paper, and performing heat drying to form [[a]] the skin layer; 
a third step of preparing a foam paste in which fine air layers are formed using a foam generator; 
a fourth step of applying the prepared foam paste to [[an]] the upper portion of the skin layer, and performing curing and drying to form [[a]] the water-based polyurethane foam layer having open cells; 
the binder layer to [[an]] the upper portion of the water-based polyurethane foam layer; 
a sixth step of laminating fabric on [[an]] the upper portion of the applied binder layer, and performing drying and curing to form [[a]] the fabric layer; 
a seventh step of peeling off the release paper; and 
an eighth step of forming [[a]] the surface treatment layer on [[an]] the upper portion of the skin layer from which the release paper has been peeled off.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ZHANG whose telephone number is (571)270-0358.  The examiner can normally be reached on Monday through Friday: 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANK VINEIS can be reached on (571)270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/Michael Zhang/Primary Examiner, Art Unit 1781